Per Curiam,
It was the duty of the appellant to see that the certificate provided for by section 8 of the act of June 24, 1895, was filed with the prothonotary of this court within a reasonable time. If he had done so, the case would have gone upon the argument list for the week beginning November 4, 1895; and upon his failure to file the record on or before the date aforesaid, the appeal would have been quashed: Rule VIII. He cannot complain if the case is treated as if he had performed his first duty; *22and as he has not caused the record to be filed at the time contemplated by the rules of court, and has offered no excuse for his apparent laches, the above rule is made absolute.